                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

JAMES ALEXANDER LOGAN,

               Plaintiff,

v.                                       Case No. 3:17-cv-765-J-39PDB

T. A. SPREADLY,

               Defendant.
______________________________

                                 ORDER

     Plaintiff, an inmate of the Florida Department of Corrections

(FDOC), is proceeding on a pro se civil rights complaint (Doc. 1;

Compl.)   against   a   corrections   officer,   Sergeant   Spreadly.1

Plaintiff alleges Defendant Spreadly failed to intervene when his

cellmate attacked him with a knife on December 15, 2016. See Compl.

at 9, 13. In the motion before the Court, Plaintiff seeks an order

compelling discovery, imposing spoliation sanctions against the

Office of the Inspector General (IG) for the FDOC, and granting

him injunctive relief (Doc. 67; Motion).

                          Motion to Compel

     Plaintiff seeks an order compelling the FDOC to obtain and

produce video and photographic evidence of the December 15, 2016

attack. See Motion at 2. In a request for production (Doc. 67-1;




     1 The Court entered an order dismissing the other Defendants.
See Order (Doc. 63).
Pl. Ex.), Plaintiff requested Defendant Spreadly produce “all

video evidence from December 15, 2016.” See Pl. Ex. at 1. Plaintiff

did   not      request   photographic     evidence.    Defendant    responded,

agreeing to provide video evidence of the incident to the extent

it was available. Id. Plaintiff asserts defense counsel later

informed him that no video evidence exists. See Motion at 2.

Plaintiff contends the video evidence was “destroyed knowingly and

intentionally by the [IG’s] office.” Id.

      Defendant Spreadly opposes Plaintiff’s motion to compel (Doc.

68; Def. Resp.). Spreadly asserts he responded to Plaintiff’s

request for production, and he offers the declarations of two FDOC

employees showing defense counsel requested that the IG’s office

provide any available video evidence or investigation report. See

Def. Resp. at 1-2. Frank Freihofer, a classification supervisor at

Suwannee Correctional Institution (68-1; Freihofer Dec.), avers

“there    is    no   video   or   audio   captured    in   that   area   of   the

correctional institution”2 and thus no such evidence could be

“provided to the Office of the Attorney General responsive to their


      2It is unclear to what “area” Mr. Freihofer is referring.
The incident that is the subject of Plaintiff’s complaint occurred
inside his cell, an area that would not be captured on video. See
Compl. at 11. However, Plaintiff alleges Defendant Spreadly
ignored Plaintiff’s request for help and walked away from
Plaintiff’s cell knowing another inmate planned to pass a knife to
Plaintiff’s cellmate. Id. at 11-12. Mr. Freihofer does not state
whether any camera could have captured these events, which
presumably occurred in a hall or common area outside Plaintiff’s
cell.
                                          2
request.” Freihofer Dec. ¶ 3. And, Freihofer continues, under the

FDOC policy, video footage is retained for only thirty days, which

in this case “would have elapsed on January 14, 2017.”3 Id. ¶ 4.

Leslie Rodes, an executive secretary for the FDOC (Doc. 68-2; Rodes

Dec.), avers the IG’s office did not investigate the December 15,

2016       incident,     but    rather    “referred   [the    incident]   back   to

Management for handling at the institution level.” Rodes Dec. ¶ 3.

       Upon review, the Court denies Plaintiff’s motion to compel

the FDOC to obtain and produce video evidence. The FDOC is not a

party to this action, and FDOC employees have averred there is no

video evidence of the December 15, 2016 incident. To the extent

Plaintiff seeks an order compelling Defendant Spreadly to produce

video evidence, the Court cannot compel Defendant to produce that

which does not exist.4

                                Motion for Sanctions

       Plaintiff moves the Court to impose sanctions against the

IG’s       office   in    the    amount    of   $150,000     for   “knowingly    and

intentionally destroying favorable evidence,” including videos and




       Notably, Plaintiff submitted a formal grievance within days
       3

of the incident, on December 19, 2016 (Doc. 1-1; Compl. Ex.),
requesting that video footage be retained in accordance with the
FDOC Procedure Mr. Freihofer references in his declaration:
602.033. See Compl. Ex. at 4.

       And because Plaintiff did not request photographic evidence
       4

in his request for production, there is no basis upon which to
compel the disclosure of such evidence to the extent any exists.
                                            3
photos. See Motion at 3. Plaintiff says he submitted a grievance

shortly after the incident, requesting video and photo evidence

“be saved for federal litigation.” Id. at 2. See also Compl. Ex.

at 4-5.5 In his motion, Plaintiff asserts the IG’s office conspired

to cover up the December 15, 2016 stabbing incident by destroying

evidence and refusing to investigate. See Motion at 2. He says

such conduct amounts to spoliation of evidence. Id. at 4.

     In response, Defendant Spreadly says he did not have custody

or control of video evidence and thus had no duty to preserve it.

See Def. Resp. at 3.

     Spoliation       sanctions   are    not    warranted   against   the   IG’s

office because the IG is not a party to this action. And Plaintiff

fails    to    show   sanctions    are       appropriate    against   Defendant

Spreadly.

                   For a spoliation sanction to apply, it is
              essential that the evidence in question be
              within the party’s control, that is, the party
              actually destroyed or was privy to the
              destruction of the evidence. Further, the
              party having control over the evidence must
              have an obligation to preserve it at the time
              it was destroyed, and generally be on notice
              of a claim or potential claim at the time of
              the destruction.




     5 The Warden’s office approved his grievance on December 30,
2016, and referred Plaintiff’s complaint to the IG’s office for
“appropriate action.” See Compl. Ex. at 3. The grievance responder
did not specifically address Plaintiff’s request to retain video
footage, and based on Mr. Freihofer’s declaration, it is unclear
whether any such footage ever existed.
                                         4
Watson v. Edelen, 76 F. Supp. 3d 1332, 1343 (N.D. Fla. 2015).

Plaintiff fails to show Defendant Spreadly destroyed or was privy

to an alleged destruction of evidence. Moreover, Plaintiff does

not show Defendant Spreadly had an obligation to preserve video

evidence,     knew   of   Plaintiff’s     request         that     video    footage     be

retained, or knew of Plaintiff’s intention to file a lawsuit before

he did so in July 2017.

     Thus,     the    Court     denies        Plaintiff’s         motion    to    impose

spoliation sanctions.

                        Request for Injunctive Relief

     While unclear, it appears Plaintiff moves the Court for

injunctive relief in the event he and Defendant are unable to

settle the case.6 See Motion at 5.                  Plaintiff asks the Court to

grant him “injunct[ive] relief to [be] housed alone or in an open

bay dorm.” Id.

     Plaintiff’s request for injunctive relief does not comply

with this Court’s Local Rules, which require that a motion for

injunctive     relief     be    supported      by    a    verified     complaint        or

affidavits    showing     the    movant   is     threatened        with     irreparable

injury, describe precisely the conduct sought to be enjoined, and

include   a    supporting       memorandum      of       law.    See   M.D.      Fla.    R.

4.05(b)(1)-(4),      4.06.      Moreover,       courts          generally     will      not


     6  Plaintiff says he has engaged Defendant Spreadly in
settlement discussions. See Motion at 4. See also Pl. Ex. at 2.
                                          5
interfere   in   matters   of    prison   administration,   including    an

inmate’s custody status or location of confinement. See Bell v.

Wolfish, 441 U.S. 520, 547-48 (1979) (“[T]he operation of our

correctional     facilities     is   peculiarly   the   province   of   the

Legislative and Executive Branches . . . not the Judicial.”). Thus,

the Court denies Plaintiff’s request for injunctive relief.

                 Alleged Destruction of Video Evidence

     The Court finds concerning that defense counsel does not

acknowledge or address that Plaintiff submitted a formal grievance

to the Warden’s office requesting that video footage “be saved for

federal litigation.” See Motion at 2. Plaintiff submitted a formal

grievance on December 19, 2016, see Compl. Ex. at 4, and expressly

requested the FDOC retain video footage pursuant to FDOC Procedure

602.033(11), which provides as follows:

                 Requests by inmates for video segments to
            be retained in excess of the thirty (30)-day
            period in conjunction with formal grievance
            submissions will be evaluated by a staff
            member designated by the Warden to determine
            if the video segment specifically requested
            provides   information   supportive   of   the
            inmate’s allegations or not. If not, the
            segment will not be retained and the inmate
            will be advised of this decision and the basis
            upon which it is made (i.e., the video segment
            does not support the alleged issues asserted
            in the grievance). If the decision is made
            that the video segment is to be retained, the
            steps outlined in section (15) below will be
            followed.




                                      6
     Not only did Plaintiff submit a formal grievance before the

thirty-day retention period expired, see Compl. Ex. at 4, the

Warden’s office approved his grievance on December 30, 2016, also

within the thirty-day retention period, and referred Plaintiff’s

complaint to the IG’s office for “appropriate action.” Id. at 3.

In the grievance response, the Warden’s representative did not

inform Plaintiff the video footage he requested was reviewed and

found not to support his allegations.

     Upon review of the file, it is unclear whether video footage

of the incident never existed or whether any such footage existed

and was destroyed. It is also unclear whether, if any video footage

existed, it was sent to the IG’s office when Plaintiff’s complaint

was referred immediately after the incident and if so, whether the

IG’s office returned or destroyed the footage when it declined to

investigate the incident.

     While the Court is troubled by the suggestion that video

footage may have intentionally been destroyed after Plaintiff

timely requested it be retained, for reasons stated in this Order,

Defendant   Spreadly   cannot   be       held   to   account   for   alleged

destruction of video evidence        (if any)        of the December 2016

incident. However, in light of Plaintiff’s suggestion that video

footage was intentionally destroyed by a non-party, the Court

directs the clerk to send a copy of this Order and Plaintiff’s



                                     7
motion (Doc. 67) to the IG’s office for any action or investigation

that may be warranted.

     DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

April, 2020.




Jax-6

c:   James Logan
     Counsel of record




                                8
